   Case 1:20-mj-00622-SMG Document 1 Filed 08/01/20 Page 1 of 5 PageID #: 1




AB:MD

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                              20-622 M
---------------------------X

UNITED STATES OF AMERICA                               COMPLAINT

           - against -                                 (26 U.S.C. §§ 5861(d) and 5871)

EDISON HERNANDEZ,

                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               MICHAEL SLAVKOVSKY, being duly sworn, deposes and states that he is a

Postal Inspector with the United States Postal Inspection Service, duly appointed according

to law and acting as such.

               On or about July 31, 2020, within the Eastern District of New York and

elsewhere, the defendant EDISON HERNANDEZ did knowingly and intentionally receive

and possess a firearm, to wit: a firearm silencer, required to be registered with the National

Firearms Registration and Transfer Record, that was not registered to him.

               (Title 26, United States Code, Sections 5861(d) and 5871)

               The source of your deponent’s information and the grounds for his belief are

as follows:1




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00622-SMG Document 1 Filed 08/01/20 Page 2 of 5 PageID #: 2

                                                                                              2

               1.     I am a Postal Inspector with the United States Postal Inspection Service

(“USPIS”) and have been for over seven years. I am currently assigned to the Dark Web /

Cryptocurrency Task Force with the United States Department of Homeland Security,

Homeland Security Investigations (“HSI”). Through my training and experience, I am

familiar with the National Firearms Act and investigations involving the transportation and

possession of firearms, illicit electronic commerce, and the use of the mails to transport

contraband. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file, including the

defendant’s criminal history record; and from reports of other law enforcement officers

involved in the investigation.

               2.     On or about July 18, 2020, an international mail parcel with tracking

number MAWB: 695-20741383 HAWB:8171816592 (the “Parcel”) arrived at Los Angeles

International Airport from China. The Parcel was described on the manifest as “Filter,” and

was part of a bulk cargo shipment which contained numerous other parcels, each of which

were to be handled as domestic mail by the United States Postal Service (“USPS”) once in

the United States.

               3.     The Parcel’s domestic mail label bore USPS tracking number

92748927005361010001537675 and was addressed to “Edison Hernandez, 620 Wilson Ave

PMB69, Brooklyn, New York 11207,” with return address “Gely Yang, 5422 W Rosencrans

Ave Hawthorne, Hawthorne, CA 90250.” The Parcel’s shipping label stated that it

contained a “Car filter.”

               4.     Pursuant to the border search authority, a United States Customs and

Border Protection agent examined the Parcel and determined that it contained an interior
   Case 1:20-mj-00622-SMG Document 1 Filed 08/01/20 Page 3 of 5 PageID #: 3

                                                                                                   3

black box, which in turn contained a firearm silencer. An examiner with the Bureau of

Alcohol, Tobacco, Firearms & Explosives (“ATF”) examined photographs of the contents of

the Parcel and determined that the item was, in fact, a firearm silencer of the type commonly

shipped from China under the guise of a muffler, solvent trap, oil trap, or fuel filter. The

ATF examiner concluded that this item was not a “Car filter,” as stated on the Parcel’s label.

               5.      Law enforcement agents placed a trip wire device inside of the Parcel

prior to its delivery to its addressed destination.

               6.      The Parcel’s shipping address was the address of a certain private

shipping and mailbox center (the “Wilson Avenue Mail Center”) that, among other things,

sells the use of private mailboxes to customers. Specifically, the Parcel’s shipping address

was “620 Wilson Ave PMB69,” which I understand to mean private mailbox number 69

within the Wilson Avenue Mail Center.

               7.      According to USPS records, private mailbox number 69 at the Wilson

Avenue Mail Center is registered to HERNANDEZ and his brother, Irvin Hernandez.

               8.      According to law enforcement records, HERNANDEZ resides at 229

Cooper Street in Brooklyn, New York (the “Residence”). The Residence consists of a

ground and first floor in a three-story building. The ground floor consists of a garage and an

at-home gym; the living quarters are on the first floor. The Residence is within

approximately 500 feet of the Wilson Avenue Mail Center.

               9.      On or about July 29, 2020, the Honorable Robert M. Levy signed an

anticipatory search warrant authorizing the search of the premises at which the Parcel was

opened or if one hour elapsed after the Parcel first entered its destination after pickup, whichever

was sooner. See 20-MJ-587.
   Case 1:20-mj-00622-SMG Document 1 Filed 08/01/20 Page 4 of 5 PageID #: 4

                                                                                                 4

               10.     On or about the morning of July 31, 2020, Irvin Hernandez picked up the

Parcel from the Wilson Avenue Mail Center and brought it to the Residence. The Parcel was

subsequently opened at the Residence at approximately 5:25 p.m. on or about July 31, 2020,

triggering the execution of the anticipatory search warrant.

               11.     Upon execution of the search warrant, HERNANDEZ was on first floor of

the Residence. Irvin Hernandez was found on the ground floor. Law enforcement recovered

the packaging and bubble wrap material that encased the Parcel from a trash can in the first floor

office. The Parcel containing the firearm silencer was subsequently recovered on top of a shed

in a neighboring backyard.

               12.     I have reviewed HERNANDEZ’s criminal history and have determined

that, on or about July 14, 1999, he was convicted of forgery in the second degree, a felony in

violation of New York Penal Law Section 170.10(1). Accordingly, HERNANDEZ is

prohibited from possessing a firearm pursuant to Title 18, United States Code, Section

922(g)(1).

               13.     I have reviewed the ATF’s National Firearms Registration and Transfer

Record, and HERNANDEZ is not registered to receive or possess a firearm silencer.

Accordingly, HERNANDEZ is prohibited from receiving or possessing a firearm silencer

pursuant to Title 26, United States Code, Section 5861(d). Indeed, the firearm silencer in

the Parcel—which has no serial number—is not registered with the ATF at all.

Accordingly, anyone who receives or possesses such firearm silencer would violate

26 U.S.C. § 5861(d).
  Case 1:20-mj-00622-SMG Document 1 Filed 08/01/20 Page 5 of 5 PageID #: 5

                                                                                           5

             WHEREFORE, your deponent respectfully requests that the defendant

EDISON HERNANDEZ be dealt with according to law.

                                         Michael Slavkovsky by SMG with permission by phone
                                       MICHAEL SLAVKOVSKY
                                       Postal Inspector, United States Postal Inspection
                                       Service

Sworn to before me by telephone this
 1 day of August, 2020
___


____________________________________________
THE HONORABLE STEVEN M. GOLD
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
